Citation Nr: 1543316	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1982 to July 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The Veteran requested a videoconference hearing before a Veterans Law Judge, but his representative canceled a hearing scheduled for March 2015.  


FINDING OF FACT

Competent evidence shows that the Veteran has tinnitus that has been related medically to his service-connected hearing loss of the left ear.  


CONCLUSION OF LAW

Service connection for tinnitus, as secondary to service-connected hearing loss of the left ear, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection may be warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran contends that his tinnitus is related to his exposure to military noise exposure.  He asserts that he worked on the flight line around aircraft daily, and was constantly exposed to running engines.  He maintains that his ears rang when he was still on active duty.  He claims that he did not know what "tinnitus" was when he was examined by the Army doctor in 2004, so he told him he did not have tinnitus.  He states that he has had ringing in his ears ever since he left the military and currently had constant ringing in his ears.    

The Veteran served on active duty in the Air Force from November 1982 to July 2004.  His military occupational specialty for nearly the entire period of service was munitions systems craftsman.  The service treatment records do not show any complaints or diagnosis of ringing in the ears or tinnitus.  On audiological evaluations in March 2004 and July 2004, the Veteran reportedly denied "tinnitus."  (He also reportedly denied "subjective hearing loss" in March 2004, but he was found to be a candidate for amplification in the left ear as he had moderate to moderately severe high frequency sensorineural hearing loss.)  

After service,  the Veteran filed an application, claiming service connection for bilateral hearing loss, among other claims.  He underwent a VA audiological examination in September 2004, at which time he reportedly denied "tinnitus."  His right ear hearing acuity was normal but he had moderately severe to severe sensorineural hearing loss in the left ear.  In a November 2004 rating decision, the RO granted left ear hearing loss based on service treatment records showing left ear hearing loss requiring hearing aids.    

VA outpatient records show that on a February 2013 audiological consult, there was a discussion of hearing aid expectations, styles, circuitry, and tinnitus (masking and sound generators).  In January 2014, the Veteran underwent another VA audiological examination (by the same VA examiner as in September 2004).  He reported that he has noticed tinnitus ever since service.  The examiner concluded that it was less likely than not caused by or a result of military noise exposure because the Veteran had denied tinnitus on full audiological evaluations during and after service, in March 2004 and September 2004, respectively.  She also found that the Veteran had a diagnosis of clinical hearing loss and that his tinnitus was at least as likely as not a symptom associated with it, because tinnitus is known to be a symptom associated with hearing loss.     

After consideration of the evidence to include the medical records and the Veteran's contentions, the Board finds that the record is consistent with noise exposure in service.  Indeed, service connection has been established for left ear hearing loss evidently on the basis of such exposure.  The Veteran's military occupational specialty was munitions systems craftsman, and his statements to the effect that he worked on the flight line and was exposed to noise during service are deemed credible.  The critical question is whether the tinnitus was caused by noise exposure during service, or is related to service-connected disability.  The latter issue was not specifically raised by the Veteran but was nevertheless addressed by the VA examiner.   

The Veteran underwent a VA examination in January 2014 to determine whether any tinnitus was the result of noise exposure during service.  The examiner reviewed the Veteran's claims file, and opined that tinnitus was less likely than not caused by or the result of military noise exposure, for the reason that the Veteran had denied "tinnitus" on audiological evaluation in March 2004 during service and on VA examination in September 2004 after service.  However, in connection with his claim the Veteran has asserted that when asked about tinnitus on the evaluations he did not equate the ringing in his ears with the term "tinnitus," which is a plausible explanation of his documented denials although it is not known whether the meaning of tinnitus was made clear to him at the time.  Also, the Board observes that tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (Veteran competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").  

In any case, the VA examiner also concluded that the Veteran's tinnitus was at least as likely as not a symptom associated with his clinical diagnosis of hearing loss.  The records show that service connection was previously established for hearing loss in the left ear (his right ear hearing acuity is within normal limits).  The Board finds that the VA opinion is of significant probative weight, particularly as it involved a review of the entire record and consideration of the degree of likelihood that the current condition was related to in-service noise exposure (or otherwise related to service).  There are no other medical opinions of record that are probative of the etiology of the Veteran's tinnitus, and the Veteran has not offered any medical opinions to contradict the VA examiner's findings.  

Considering all the evidence, including the lay and medical evidence, there is satisfactory proof that the Veteran's tinnitus is etiologically related to his service-connected left ear hearing loss.  Accordingly, there is competent evidence to support the claim that the Veteran currently has tinnitus that has been linked medically to the service-connected left ear hearing loss.  As tinnitus is proximately due to a service-connected disability, entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310 is warranted.  


ORDER

The appeal seeking service connection for tinnitus is granted.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


